Citation Nr: 1417268	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  12-33 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left eye vision loss.

2.  Entitlement to service connection for right eye vision loss.

3.  Entitlement to service connection for type II diabetes mellitus (diabetes) to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2011 rating decisions by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of the hearing is contained in the record.

A review of the Virtual VA paperless claims processing system reveals VA treatment records from July 2010 to July 2013.  The Veterans Benefits Management System does not reveal any additional medical documents pertinent to the present appeal.

The issues of entitlement to service connection for left eye vision loss and right eye vision loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran has type II diabetes mellitus, which is controlled through an oral hypoglycemic agent and diet.

2.  The evidence reasonably establishes that the Veteran was physically present on the landmass in Vietnam during service.


CONCLUSION OF LAW

Type II diabetes mellitus is presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2013).  As the Board is granting the claim of entitlement to service connection for diabetes, the claim is substantiated, and there are no further VCAA duties.

Analysis

The Veteran alleges entitlement to service connection for type II diabetes mellitus based on exposure to Agent Orange while in Vietnam. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  If a Veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including type II diabetes mellitus, if the disease becomes manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  A Veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

First, the Board finds that the Veteran is presumed to have been exposed to Agent Orange because the evidence reasonably shows that he was physically present on the landmass in Vietnam. 38 C.F.R. § 3.309; See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009) (upholding VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam).  At the hearing, the Veteran testified that he flew with a cargo shipment to Vietnam in 1966.  The Veteran described details of the flight including the fact that he departed from training in Jacksonville, Florida, the type of aircraft that was used, and the cargo in the planes which included airplane parts.  The Veteran further testified concerning his experience on the ground in Vietnam including witnessing a building explosion.  VA treatment records also reflect the Veteran's reports of the flight to Vietnam, including reports to a physician in May 2012.  

Service personnel records reflect that the Veteran was stationed in Jacksonville, Florida for training from February 1966 to July 1966.  These records do not, however, indicate the Veteran's history of flight to Vietnam.

The Veteran is competent to testify concerning his experiences from service.  38 C.F.R. § 3.159(a)(2)(2013); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the Veteran's statements concerning his presence in Vietnam are credible based upon the detail of his descriptions and the service personnel records corroborating the Veteran's statements that he had been in Jacksonville, Florida for training.  The Board further notes that the Veteran reported this travel to Vietnam to medical providers prior to filing a claim and finds that this fact adds to the credibility of the Veteran's reports.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  In fact, the record reflects that the Veteran noted this trip to Vietnam to a VA visual impairment service team member in December 8, 2010.  That service team member referred him to his current representative and subsequently the Veteran filed a claim dated December 10, 2010.  Regardless of whether a formal claim was filed, the December 29, 2010 rating decision explained that "although you did not claim service connection for diabetes mellitus type II this is considered an inferred claim" because the medical evidence reflected he had diabetes and reported spending nights in Vietnam.  The Board therefore concludes that the Veteran's statements are credible with respect to his travel to Vietnam.  The Board gives weight to the Veteran's statements despite the fact that service personnel records do not reflect service in Vietnam.  By extending the benefit of the doubt to the Veteran, the Board finds that the Veteran is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  There is no evidence to establish that the Veteran was not exposed to any such agent during service.  Id.  The Board therefore finds that the Veteran is presumed to have been exposed to Agent Orange.

Second, the Board finds that the Veteran has diabetes that has become manifest to a degree of 10 percent or more.  The applicable diagnostic code assigns a 10 percent evaluation for a diagnosis of diabetes mellitus manageable by restricted diet only and a 20 percent evaluation for diabetes mellitus manageable by restricted diet requiring insulin or oral hypoglycemic.  38 C.F.R. § 4.119, Diagnostic Code 7913.  VA treatment records reflect that the Veteran has a current diagnosis of diabetes and is treated with oral hypoglycemic and diet management.  The Board therefore finds that his diabetes has become manifest to a degree of 10 percent or more.  Id.  Presumptive entitlement to service connection is warranted based upon active duty service in Vietnam.  38 C.F.R. § 3.303 (e). 


ORDER

Service connection for type II diabetes mellitus is granted.


REMAND

The Board finds that a remand is necessary in order to obtain an addendum opinion with respect to the Veteran's left eye vision loss and right eye vision loss.  

In this case, the June 1965 pre-induction examination reflected distant vision of the right eye of 20/20 and distant vision of the left eye of 20/200 corrected to 20/200.  He was noted to have defective vision of the left eye.  A September 1965 service treatment note indicated that the Veteran was examined upon reporting for recruit training and was noted to have defective vision OD 20/25 corrected to 20/20 and OS 5/400 corrected to 5/400.  A medical evaluation board concluded he had amblyopia ex anopsia of the left eye that existed prior to entry and discharge was recommended.

Although it is apparent from the record that the Veteran has strabismic amblyopia, among other eye disabilities, it is not entirely clear whether his amblyopia is a congenital or acquired condition, and if congenital, whether it is a defect or disease.

That is significant since, under applicable law, "a defect differs from a disease in that the former is 'more or less stationary in nature' whereas the latter is 'capable of improving or deteriorating.'" See Quirin v. Shinseki, 22 Vet. App. 390, 394   (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).  Moreover, the two conditions have separate legal requirements for service connection. Id.   

Specifically, service connection may not be awarded for a congenital or developmental defect, including refractory errors of the eyes, unless such a defect is subjected in service to a superimposed disease or injury that results in additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

Conversely, service connection for a congenital or developmental disease may be established if there is evidentiary equipoise of in-service incurrence or aggravation, unless the disease is noted on entry or is shown, by clear and unmistakable evidence, to have preexisted service and not worsened therein.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  In the latter instance, service connection may only be established if the record demonstrates in-service worsening and if such worsening is not clearly and unmistakably shown to be due to the natural progress of the disease. 38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Here, there is insufficient evidence for the Board to make a determination with respect to any of the aforementioned theories of entitlement.  Although the Veteran was provided with a VA ophthalmological examination in July 2010, this examination did not clearly express the etiology of the Veteran's eye disorders.  An addendum opinion was obtained in September 2010.  Unfortunately, the addendum opinion was incomplete because it failed to address the etiology of the Veteran's left eye disorder based upon a pre-existing standard as pre-service examinations indicate a pre-existing condition in the left eye.  The addendum opinion did not address the etiology of the Veteran's right eye disorder, but instead focused on the left eye.  A remand is therefore necessary.

On remand updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed visions loss and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.

Updated treatment records from the VA Health Care System should be requested and associated with the claims file.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) (2013) should be provided to the Veteran.

2.  After completion of the above and irrespective of whether any additional records are obtained, schedule the Veteran for a VA ophthalmological examination to determine the etiology of any current left and right eye disorder.  The examiner should review Virtual VA and any additional records in VBMS and should note that review in the report.  The reviewing clinician is asked to specifically respond to the following questions:

(a) Does the Veteran have a currently-diagnosed eye disability, to include but not limited to strabismic amblyopia, choroidal nevi, or other refractive error which is congenital in nature?

(b)  If so, please discuss whether such disability is congenital in nature and, if so, whether is more properly classified as a congenital disease or a congenital defect.  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" whereas the latter is "capable of improving or deteriorating." Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); VA Gen. Coun. Prec. 82-90 (July 18, 1990). 

(c)  If amblyopia, or any currently-diagnosed eye disability, is considered to be either a congenital disease or an acquired disease, please answer the following:

i) Did the preexisting amblyopia of the left eye increase in severity during the Veteran's service?

ii) if the preexisting condition of the left eye increased in severity during service, then is there clear and unmistakable evidence (obvious or manifest, undebatable) that the increase was due to the natural progression of the disability?

iii) Did any currently diagnosed congenital right eye disease clearly and unmistakably (i.e., by a showing of obvious and manifest evidence) preexist the Veteran's active service?

iv) If the right eye clearly and unmistakably existed prior to service, then is it also clear and unmistakable (obvious and manifest) that such a disease was NOT aggravated during the Veteran's active service? 

v) If the answer to either question iii or iv is "NO," then is it at least as likely as not (50 percent or greater probability) that the Veteran has a current right eye disability, congenital or otherwise, which was incurred or aggravated during his period of active service, to include by his claimed in-service snow blindness, chemical fumes and welding injury? 

(d) If amblyopia, or any other currently-diagnosed eye disability, is considered to be a congenital defect, please discuss whether such a defect was as likely as not (50 percent probability or greater) subject to a superimposed disease or injury during the Veteran's military service that resulted in disability apart from the congenital or developmental defect.  The examiner should discuss the lay report of snow blindness, chemical fumes and welding injury.

If so, is it as likely as not that any additional permanent eye disability was caused or aggravated by this superimposed disease or injury? 

(e) Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed eye disability that is not considered a congenital disease or defect caused or related to service?

(f)  Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed eye disability was caused or aggravated by the diabetes mellitus?

A report of the clarifying opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


